             Case 1:18-cv-02403 Document 1 Filed 10/18/18 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 JOSHUA BAKER, 101 Greenwood Avenue,
 Jenkintown, PA 19046
                                                     Case No.: 18-2403
                        Plaintiff,

                  v.

 CONSUMER FINANCIAL PROTECTION
 BUREAU,

                        Defendant.



            COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

       Plaintiff Joshua Baker brings this action against Defendant Consumer Financial Protection

Bureau, to compel compliance with the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”).

As grounds therefor, Plaintiff alleges as follows:

                                     NATURE OF THE ACTION

       1.      This is an action under the Freedom of Information Act, 5 U.S.C. § 552, as

amended, to compel the production of records concerning the investigation of Zillow Group, Inc.

by Defendant Consumer Financial Protection Bureau.

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B) and

28 U.S.C. § 1331.

       3.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(e) and 5 U.S.C.

§ 552(a)(4)(B).
              Case 1:18-cv-02403 Document 1 Filed 10/18/18 Page 2 of 8



                                              PARTIES

        4.      Plaintiff Joshua Baker is a resident of Pennsylvania with his principal place of

business located at 101 Greenwood Avenue, Jenkintown, PA 19046. Mr. Baker is an attorney with

The Rosen Law Firm, P.A. (“Rosen”), a law firm representing, among others, individual and

institutional investors in securities class actions. Mr. Baker is the requester of the withheld records.

        5.      Defendant Consumer Financial Protection Bureau is an agency of the United States

and is headquartered at 1700 G Street NW, Washington, DC 20220. Defendant has possession,

custody and control over the records to which Plaintiff seeks access.

                                    STATEMENT OF FACTS

Statutory Framework

        6.      FOIA imposes strict deadlines on federal agencies when they receive a request for

records pursuant to FOIA. An agency must determine whether to disclose responsive records and

notify the requester of its determination within 20 working days of receiving a FOIA request. 5

U.S.C. § 552(a)(6)(A). The agency must make the responsive records available “promptly,” unless

it can establish that certain unusual circumstances are present or that it may lawfully withhold

records, or portions thereof, from disclosure. Id. § 552(a)(6). The agency must also inform the

requester within 20 working days that it has a right to appeal the agency’s determination. Id. §

552(a)(6)(A)(i)(III)(aa).

        7.      Only in specific, limited circumstances may the agency obtain more time to make

its determination.

       8.      First, the agency may toll the 20-working-day deadline in order to seek additional

information or clarification from a requester. That tolling period ends when the agency receives

such information or clarification. Id. § 552(a)(6)(A)(ii).



                                                   2
             Case 1:18-cv-02403 Document 1 Filed 10/18/18 Page 3 of 8



       9.      Second, the agency may extend the deadline for an additional 10 working days by

giving written notice to the requester that sets forth “unusual circumstances” to justify a deadline

extension, including the date by which the agency expects to make the determination. Id.

§ 552(a)(6)(B)(i). To invoke “unusual circumstances,” the agency must provide the requester with

“an opportunity to limit the scope of the request so that it may be processed within [20 working

days] or an opportunity to arrange with the agency an alternative time frame for processing the

request or a modified request.” Id. § 552(a)(6)(B)(ii). When asserting unusual circumstances, the

agency must also “make available its FOIA Public Liaison” to “assist in the resolution of any

disputes between the requester and the agency.” Id.

       10.     The agency must make reasonable efforts to search for records in a manner

reasonably calculated to locate all records responsive to the FOIA request. Id. § 552(a)(3)(C)-(D).

       11.     FOIA requires the agency to promptly and expeditiously disclose requested

records, and mandates a policy of broad disclosure of government records. Any inquiry under

FOIA brings with it a strong presumption in favor of disclosure.

Plaintiff’s FOIA Request

       12.     On June 26, 2018, Plaintiff submitted a FOIA request letter to Defendant, by email,

seeking access to the following:

       Any documents and/or correspondence related to the Civil Investigative Demand
       issued in 2015 by the Consumer Financial Protection Bureau to Zillow Group, Inc.,
       including any documents and/or correspondence pertaining to the subsequent
       investigation.

       13.     Plaintiff submitted this request in connection with his employer Rosen’s duties as

Lead Counsel for the Lead Plaintiffs in the putative securities class action, In re Zillow Group, Inc.

Securities Litigation, Case No. 17-cv-1721-JCC, currently pending in the United States District

Court for the Western District of Washington before Judge Coughenour.


                                                  3
             Case 1:18-cv-02403 Document 1 Filed 10/18/18 Page 4 of 8



       14.     In the class action, Rosen represents purchasers of the securities of Zillow Group,

Inc. (“Zillow”), alleging violations of the Securities Exchange Act of 1934. The class action

plaintiffs alleged in their amended complaint that Zillow made false and misleading statements

concerning, among other things, the civil investigation of Zillow by Defendant with respect to

Zillow’s potential violations of the Real Estate Settlement Procedures Act (“RESPA”), beginning

in or around 2015.

       15.     As the amended complaint alleged, Defendant launched an investigation in

Zillow’s potential RESPA violations in April 2015. On August 8, 2017, Zillow acknowledged that

Defendant had notified the company that it intended to charge Zillow with RESPA violations if

the company did not reach a settlement with Defendant. Zillow’s share price fell $7.43 over the

following two days, harming shareholders.

       16.     On June 25, 2018, Zillow filed a Form 8-K with the SEC stating that the company

received a letter from Defendant on June 22, 2018, which stated that it had completed its

investigation and did not intend to take enforcement action.

       17.     On October 2, 2018, Judge Coughenour granted the motion to dismiss the amended

complaint “without prejudice and with leave to amend.” In re Zillow Group, Inc. Sec. Litig., No.

C17-1387-JCC, 2018 WL 4735711, at *18 (W.D. Wash. Oct. 2, 2018). Judge Coughenour directed

that the class action plaintiffs file a second amended complaint within forty-five days of the order,

or by November 16, 2018. Id.

       18.     Plaintiff believes that the documents Plaintiff seeks in his FOIA request to

Defendant are critical to supporting the allegations of a second amended complaint in the class

action and vindicating the rights of the putative class of shareholders that Rosen represents. A

prompt response to Plaintiff’s FOIA request is also critical in light of the November 16, 2018



                                                 4
               Case 1:18-cv-02403 Document 1 Filed 10/18/18 Page 5 of 8



deadline for the class action plaintiffs to file a second amended complaint, per Judge Coughenour’s

order.

Defendant’s Deficient Response

         19.    On July 24, 2018, Defendant sent an email attaching a letter dated June 27, 2018

acknowledging receipt of Plaintiff’s request. Plaintiff had not received this letter or any

correspondence concerning the request prior to Defendant’s email on July 24, 2018. In the letter,

Defendant assigned the request Case Number #BCFP-2018-642-FOIA.

         20.    Defendant sent another email on July 24, 2018, minutes later, enclosing a fee

estimate dated July 24, 2018 for Plaintiff’s request. In the letter, Defendant estimated that the fee

to search for documents responsive to Plaintiff’s request was approximately $35,160, and

demanded that Plaintiff make an advance payment of the anticipated fee before Defendant would

begin to process Plaintiff’s request, citing 12 C.F.R. § 1070.22(f).

         21.    July 24, 2018 was the nineteenth working day following Plaintiff’s request. In

neither of the July 24 letters did Defendant invoke the ten-day extension of time provision of 5

U.S.C. § 552(a)(6)(B)(i). Neither of the July 24 letters included a determination of Plaintiff’s

request, or informed Plaintiff that he has a right to appeal the agency’s determination.

         22.    Pursuant to 5 U.S.C. § 552(a)(6)(A)(i), Defendant was required to determine

whether it would comply with the request within twenty working days and to notify Plaintiff

immediately of its determination, the reasons therefor, and the right to appeal any adverse

determination. Defendant’s determination was due by July 25, 2018 at the latest.

         23.    After reviewing Defendant’s fee estimate letter, Plaintiff’s employer, Rosen,

promptly remitted a check dated July 25, 2018 to Defendant for $35,160, the full amount of the




                                                 5
             Case 1:18-cv-02403 Document 1 Filed 10/18/18 Page 6 of 8



fee estimate. When Plaintiff noticed that the check remained outstanding weeks later, Plaintiff

contacted Defendant by email dated August 16, 2018.

       24.     On August 17, 2018, Plaintiff spoke with Ms. Holly Walter of Defendant over the

phone. Ms. Walter stated that Defendant had not cashed Rosen’s check because she expected that

Defendant would withhold or redact the vast majority of the documents responsive to Plaintiff’s

request, and they wanted to give Plaintiff an opportunity to narrow his request. No determination

had been made at that time, as in fact Defendant had not yet performed the search for documents

responsive to Plaintiff’s request. Plaintiff did not receive any determination or confirmation in

writing.

       25.     On October 2, 2018, Plaintiff emailed Defendant to confirm that, despite the fact

that Ms. Walter anticipated significant withholdings and redactions, Plaintiff still wished to

proceed with the unaltered search and production of documents responsive to Plaintiff’s June 26

request.

       26.     On October 4, 2018, Plaintiff spoke with Ms. Walter on the phone again. Ms.

Walter stated that Plaintiff’s request would fall into the “complex” queue, that there were

approximately twenty requests ahead of Plaintiff’s in the queue, and that as a result, she estimated

that Defendant would require six to nine months in order to process Plaintiff’s request. Plaintiff

still did not receive any determination or confirmation regarding his request in writing.

       27.     As of the date of this complaint, Defendant has failed to: (1) determine whether it

will comply with the request; (ii) notify Plaintiff of any such determination or the reasons therefor;

(iii) advise Plaintiff of the right to appeal any adverse determination; or (iv) produce the requested

records or otherwise demonstrate that the requested records are exempt from production.




                                                  6
              Case 1:18-cv-02403 Document 1 Filed 10/18/18 Page 7 of 8



       28.      Because Defendant has failed to comply with the time limit set forth in 5 U.S.C. §

552(a)(6)(A), or to cure its failure prior to the filing of this complaint, Plaintiff is deemed to have

exhausted any and all administrative remedies pursuant to 5 U.S.C. § 552(a)(6)(C)(i).

                                            COUNT I
                               (Violation of FOIA, 5 U.S.C. § 552)

       29.      Plaintiff realleges paragraphs 1 through 28 as if fully stated herein.

       30.      Defendant is unlawfully withholding records requested by Plaintiff pursuant to 5

U.S.C. § 552.

       31.      Plaintiff is being irreparably harmed by reasons of Defendant’s unlawful

withholding of records responsive to Plaintiff’s FOIA request, and Plaintiff will continue to be

irreparably harmed unless Defendant is compelled to conform its conduct to the requirements of

the law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court:

       (1)      Order Defendant to conduct searches for any and all records responsive to

Plaintiff’s request and demonstrate that it employed search methods reasonably likely to lead to

the discovery of records responsive to the request;

       (2)      Order Defendant to produce, by a date certain, any and all non-exempt records

responsive to Plaintiff’s request and a Vaughn index of any responsive records withheld under

claim of exemption;

       (3)      Enjoin Defendant from continuing to withhold any and all non-exempt records

responsive to the request;

       (4)      Award Plaintiff his costs and reasonable attorneys’ fees in this action as provided

by 5 U.S.C. § 552(a)(4)(E); and


                                                  7
            Case 1:18-cv-02403 Document 1 Filed 10/18/18 Page 8 of 8



      (5)    Grant Plaintiff such other and further relief as this Court may deem just and proper.

Dated: October 18, 2018                            Respectfully submitted,

                                                   LEVI & KORSINSKY, LLP

                                                   By: /s/ Nicholas I. Porritt
                                                   Nicholas I. Porritt (D.C. Bar No. 457611)
                                                   1101 30th Street NW, Suite 115
                                                   Washington, D.C. 20007
                                                   Telephone: (202) 524-4290
                                                   Facsimile: (202) 333-2121
                                                   Email: nporritt@zlk.com

                                                   Counsel for Plaintiff


                                                   THE ROSEN LAW FIRM, P.A.
                                                   Jonathan Stern (pro hac vice to be filed)
                                                   275 Madison Avenue, 34th Floor
                                                   New York, NY 10016
                                                   Telephone: (212) 686-1060
                                                   Facsimile: (212) 202-3827
                                                   Email: jstern@rosenlegal.com

                                                   Counsel for Plaintiff




                                               8
